    Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 1 of 17. PageID #: 7270




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                       )   CASE NO.: 1:15-CV-01046
                                                )
              Plaintiff,                        )
                                                )   JUDGE SOLOMON OLIVER, JR.
       vs.                                      )
                                                )   NOTICE SUBMITTING 2021
CITY OF CLEVELAND                               )   MONITORING PLAN
                                                )
              Defendant.                        )
                                                )
                                                )


       Pursuant to Paragraph 369 of the Consent Decree between the City of Cleveland (the

“City”) and the United States, as ordered by this Court on June 12, 2015, the Monitoring Team

respectfully submits the 2021 Monitoring Plan, attached hereto as Exhibit A (the “Monitoring

Plan,” “2021 Plan,” or “Plan”). The City and the Cleveland Division of Police (“CDP” or the

“Division”) took the lead on crafting the Plan for the 2021 monitoring year. The Plan is geared

toward effectively and efficiently implementing the Decree’s requirements. The Department of

Justice and Monitoring Team both provided collaborative feedback.

       The Plan details the deadlines and expectations based on the operational realities of the

City, the Department of Justice, and the Monitoring Team, and represents the best forecast of how

the year will progress. As recent years have shown, however, unanticipated external influences

can significantly impact the workflow and the parties and the Monitoring Team will keep the Court

apprised of necessary changes.

       Notably, the name of the Plan, the “2021 Monitoring Plan” has been changed from the

prior naming convention, which would have been “Fifth Year Monitoring Plan.” This change was
    Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 2 of 17. PageID #: 7271



made to clearly identify the relevant time period by calendar year, which is much easier to track

for the Court, the parties, the public, and the Monitoring Team. The Monitoring Team is also

aligning its semiannual reports with the calendar year for the same reasons. So, the Plan covers the

2021 calendar year, with a few deadlines early in 2022 to ensure continuity and momentum.

       Some notable work scheduled for this year includes:

       •   Training. Finalization of the comprehensive 2021 Training Plan, part of which includes

           finishing the development of critical trainings such as the District Awareness Training,

           Data Collection Trainings in Search and Seizure and Community and Problem-oriented

           Policing (“CPOP”), and implementing the trainings Division-wide. Unit-specific

           training, such as Internal Affairs and the Force Investigations Team (FIT), are also

           scheduled for this year, and on-going training in Crisis Intervention. The 2022 Training

           Curricula is also scheduled for development during 2021.

       •   Policy Development. The 2021 Plan calls for development of the Performance

           Evaluation Policy that will provide consistent and procedurally just reviews for

           employees, the Officer Intervention Program Policy, which, in conjunction with officer-

           wellness systems, provide intervention support for officers exhibiting potentially

           problematic behavior, and the continuing review of CDP policies based on lessons

           learned. For this final category – the close review of Crowd Management and associated

           Use of Force Policies will be at the top of the list.

       •   Assessments. The Plan sets out an assessment schedule, with the Monitoring Team

           assessing Use of Force applications and OPS/CRB investigations using rigorous

           methodologies applied to a statistically valid sample of cases, as set forth in Dkt. No.

           333. Additionally, per the Court’s June 12, 2020, Order at Dkt. No. 317, the Monitoring

           Team will assess FRB operations to determine if it can "effectively carry out all of the

           duties that the Consent Decree expressly prescribes." The Monitoring Team will also

           continue to update the Court in semiannual reports.
    Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 3 of 17. PageID #: 7272



       Because the 2021 Monitoring Plan sets clear goals as the Parties continue the Decree’s

implementation, the Monitoring Team and Parties together respectfully request that the Court

approve the Updated Fourth Year Monitoring Plan and order it effective immediately.



                                              Respectfully submitted,

                                              /s/ Hassan Aden

                                              HASSAN ADEN
                                              Monitor
                                              The Aden Group LLC
                                              8022 Fairfax Road
                                              Alexandria, VA 22308
                                              Tel: (571) 274-7821
                                              Email: aden@theadengroup.com
         Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 4 of 17. PageID #: 7273




                                      CERTIFICATE OF SERVICE

I hereby certify that on February 18, 2021, I served the foregoing document entitled NOTICE SUBMITTING
2021 MONITORING PLAN via the court’s ECF system to all counsel of record.



                                                            /s/ Ayesha B. Hardaway
                                                            AYESHA B. HARDAWAY
Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 5 of 17. PageID #: 7274




          2021 MONITORING PLAN
                                      Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 6 of 17. PageID #: 7275




Row
1     2021 Monitoring Plan
2     General Notes:
      For all deadlines established below, the Monitor and Parties agree that the deadlines might, in some instances, need to be extended by a brief interval to allow or
      accommodate unforeseen circumstances or unexpected, minor delays. Accordingly, if and only if all of the Monitor, United States, and the City agree that an
      extension for any of the deadlines outlined below is warranted and acceptable, the deadline may be extended by an interval of fourteen (14) calendar days
      without receiving formal approval of the Court for an extension of the deadline. No deadline may be extended by more than fourteen (14)) calendar days without
      approval of the Court. If any or all of this 14-day period is used, the Monitor will formally notify the Court of the deadline extension(s). The extension of any
      specific deadline, or deadlines, will not change or otherwise affect any other deadline. Unless the Monitoring Team identifies problems with a deadline extension
      or otherwise raises issued with the Court, none of the Parties, the Court, or the public should interpret changes in deadlines to reflect problems in implementation
      or a lack of progress. Instead, all should understand that, for progress to be comprehensive and enduring, it may be necessary to take more time initially to
      refine policies, procedures, or training so that progress, ultimately, is faster, more effective, and more efficient.
3     For purposes of the following deadlines, and unless otherwise expressly noted to the contrary, "semi-annual" means two times per year at a pace of once per six
      months. "Annual" means once per calendar year. "Bi-weekly" means once every two calendar weeks. "Monthly" means once per calendar month. "Days"
      means calendar days. If a listed deadline falls on a weekend or federal, state, local, or Court holiday, the deadline may be satisfied by submission or completion
      of the identified deliverable on the next business and/or non-holiday day.
4     Decree                                                                                                             Responsible
      ¶          Area                Sub-Area             Milestone                                                      Stakeholder(s)    Deliverable              Deadline
5     27-34      CPOP                General              The City will include the status of the Community and          City/CDP          Status Report of          Ongoing
                                                          Problem-Oriented Policing Plan's Implementation into                             CPOP's
                                                          the City’s Semiannual Report.                                                    Implementation
6     27-34      CPOP                Training             The Monitor recommends approval or disapproval of              Monitoring        Filing of                   3/5/21
                                                          the Final Draft curriculum for the District Awareness          Team              Memorandum to
                                                          Training to the Court, either in whole or in part. The                           the Court re:
                                                          determination will be based on the extent to which the                           Approval or
                                                          training adequately complies with the requirements of                            Disapproval of
                                                          the Agreement, incorporates feedback of the Parties,                             Final Draft
                                                          and reflects the values and specific input of community
                                                          and Division stakeholders.
7     27-34      CPOP                Training             CDP will complete training of all CDP District officers        CDP               District Awareness          5/7/21
                                                          on District Awareness Training.                                                  Training
                                Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 7 of 17. PageID #: 7276


8    27-34     CPOP           General          CDP will increase advertisement of the DPCs, Online         CDP          Increasing               Ongoing;
                                               Crime Reporting, the Division’s community                                advertisement of       check-in on
                                               engagement activities and the Division’s various social                  DPC/CPOP                 progress
                                               media platforms.                                                                                    4/1/21
9    27-34     CPOP           General          CDP will actively promote officer wellness initiatives      CDP          Promote Officer          Ongoing
                                               throughout the Division, sending a quarterly email to all                Wellness Initiatives
                                               officers explaining various wellness options.
10   27-34     CPOP           General          The CPOP Review Committee will meet quarterly.              CDP          CPOP Review            Ongoing by:
                                                                                                                        Committee                 3/31/21;
                                                                                                                        Quarterly Meetings        6/30/21;
                                                                                                                                                  9/30/21;
                                                                                                                                                 12/31/21

11   27-34     CPOP           General          CDP will update and distribute Asset Maps annually.         CDP          Distribution of        12/31/2021
                                                                                                                        Asset Maps
12   27-34     CPOP           General          CDP will determine the feasibility of increasing the        CDP          Determination of          Ongoing
                                               incidents that can be reported online and the feasibility                online reporting          with City
                                               of the “Verified Alarm” response.                                        and “Verified              Council
                                                                                                                        Alarm” response
13   27-34     CPOP           General          CDP will address the community about the history of         CDP          CDP and                   2/24/21-
                                               CDP, policies and practices, and how the police and                      Community                  4/21/21
                                               community can collaborate to solve problems as part of                   Collaborative             Ongoing
                                               the Mobile Citizens Academy.                                             Program
14   27-34     CPOP           General          CDP will ensure that CPOP principles are used during        CDP          CPOP Principles in        Ongoing
                                               evaluations and promotions.                                              Evaluations and
                                                                                                                        Promotions
15   27-34     CPOP           General          CDP will publish community engagement activities            CDP          District Community        Ongoing
                                               broken down by district.                                                 Engagement
                                                                                                                        Activities
16   110-      Use of Force   FIT              CDP will incorporate feedback, as appropriate, and          CDP          Submission of               3/5/21
     123                                       provide the Parties and Monitoring Team with the Final                   Final Training
                                               FIT Training Curriculum.                                                 Curriculum
17   110-      Use of Force   FIT              The Monitor recommends approval or disapproval of           Monitoring   Filing of                  3/19/21
     123                                       the Final FIT Training Curriculum. The determination        Team         Memorandum to
                                               will be based on the extent to which the curriculum                      the Court re:
                                               adequately complies with the requirements of the                         Approval or
                                               Agreement and incorporates feedback of the Parties.                      Disapproval of
                                                                                                                        Final Training
                                                                                                                        Curriculum
18   47, 75,   Use of Force   Investigations   CDP will begin training of the FIT policy and the FIT       CDP          Training Sessions          3/22/21
     93-123                                    manual to all appropriate personnel of FIT                               begin
                                               Investigations.
                                Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 8 of 17. PageID #: 7277


19   47, 75,   Use of Force   Investigations    CDP will complete training of the FIT policy and the FIT   CDP             Training Sessions         4/2/21
     93-123                                     manual to all appropriate personnel on FIT                                 end
                                                Investigations.
20   124-      Use of Force   Force Review      The Monitoring Team and Parties will meet with the         City, CDP,      Stakeholder               2/3/21
     130                      Board             members of the Force Review Board, outlining               Department of   Meeting
                                                expectations, answering questions, and clarifying          Justice,
                                                understandings.                                            Monitoring
                                                                                                           Team
21   130       Use of Force   Force Review      The FRB and the DACC will track each of its                FRB, City       Track                   Ongoing
                              Board             recommendations to ensure that each has been                               Recommendations
                                                forwarded to the appropriate personnel.
22   124-      Use of Force   Force Review      The FRB will hold regular quarterly force review           CDP, City,      Commencement of          2/8/21;
     130                      Board             meetings. Members of the Monitoring Team and the           Department of   Regular Meetings        Ongoing
                                                Parties will regularly attend.                             Justice,
                                                                                                           Monitoring
                                                                                                           Team
23   124-      Use of Force   Force Review      The Monitoring Team submits to the parties its six-        Monitoring      Submission of FRB       8/9/2021
     130                      Board             month FRB review of whether the FRB effectively            Team            Review to Parties
                                                carries out the duties that the Consent Decree
                                                expressly prescribes.
24   124-      Use of Force   Force Review      The Monitor files the six-month FRB review with the        Monitor         Filing of Final        8/30/2021
     130                      Board             Court.                                                                     Review Report with
                                                                                                                           the Court
25   271       Training       Training Review   The Training Review Committee will annually review         CDP             Annual review of         8/27/21
                              Committee         and update CDP’s Training Plan.                                            CDP’s Revised
                                                                                                                           Training Plan
26   30, 42,   Training       Training Plan     CDP submits the first draft of the 2021 Training Plan.     CDP             Submission of First      2/16/21
     143,                                                                                                                  Draft Training Plan
     173
27   30, 42,   Training       Training Plan     The Parties and Monitoring Team will review the first      Parties,        Submission of             3/2/21
     143,                                       draft of the 2021 Training Plan and provide written        Monitoring      feedback on First
     173                                        feedback, in-person feedback, or both.                     Team            Draft Training Plan
28   30, 42,   Training       Training Plan     CDP will incorporate feedback, as appropriate, and         CDP             Submission of            3/16/21
     143,                                       provide the parties and the Monitoring Team with the                       Final Draft Training
     173                                        final draft of the 2021 Training Plan                                      Plan
29   30, 42,   Training       Training Plan     The Monitor recommends approval or disapproval of          Monitor         Filing of                3/30/21
     143,                                       the Final draft of the 2021 Training Plan. The                             Memorandum to
     173                                        determination will be based on the extent to which the                     the Court re:
                                                curricula adequately comply with the requirements of                       Approval or
                                                the Agreement and incorporate feedback of the Parties                      Disapproval of
                                                                                                                           Final Training Plan
30   30, 42,   Training       In-Service        CDP submits the first draft of the 2022 In-Service         CDP             Submission of First      8/31/21
     143,                     Training          Training Curricula.                                                        Draft Training
     173                                                                                                                   Curricula
                            Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 9 of 17. PageID #: 7278


31   30, 42,   Training   In-Service        The Parties and Monitoring Team will review the first       Parties,     Submission of          9/30/21
     143,                 Training          draft of the 2022 In-Service Training Curricula and         Monitoring   feedback on First
     173                                    provide written feedback, in-person feedback, or both.      Team         Draft Training
                                                                                                                     curricula
32   30, 42,   Training   In-Service        CDP will incorporate feedback, as appropriate, and          CDP          Submission of         10/15/21
     143,                 Training          provide the parties and the Monitoring Team with the                     Final Training
     173                                    final draft of the 2022 In-Service Training Curricula.                   Curricula
33   30, 42,   Training   In-Service        The Monitor recommends approval or disapproval of           Monitor      Filing of              11/5/21
     143,                 Training          the annual Final draft of the 2022 In-Service Training                   Memorandum to
     173                                    Curricula. The determination will be based on the                        the Court re:
                                            extent to which the curricula adequately comply with                     Approval or
                                            the requirements of the Agreement and incorporate                        Disapproval of
                                            feedback of the Parties.                                                 Final Training
                                                                                                                     Curriculum
34   30, 42,   Training   In-Service        CDP will complete annual 2021 in-service training of all    CDP          Training Sessions     12/17/21
     143,                 Training          CDP officers.                                                            end
     173
35   30, 42,   Training   In-Service        CDP will provide the Parties and the Monitor with the       CDP          Submission of          1/14/22
     143,                 Training          numbers and percentage of individual officers who                        Training Update to
     173                                    have completed in-service training. The City will certify                Parties, Monitoring
                                            the completions to the Court.                                            Team
36   30, 42,   Training   In-Service        The City will certify to the Court that all CDP officers    City, CDP    Filing of              1/21/22
     143,                 Training          have completed the annual in-service training.                           Certification with
     173                                                                                                             Court
37   260       Training   Data Collection   CDP will incorporate feedback, as appropriate, and          CDP          Submission of          2/25/21
                          Training          provide the Parties and Monitoring Team with the Final                   Final Training
                                            Search and Seizure Data Collection Training                              Curriculum and
                                            Curriculum and Stop Data Collection Form Policy.                         Policy
38   260       Training   Data Collection   The Monitor recommends approval or disapproval of           Monitoring   Filing of              3/11/21
                          Training          the Final Search and Seizure Data Collection Training       Team         Memorandum to
                                            Curriculum. The determination will be based on the                       the Court re:
                                            extent to which the curriculum adequately complies                       Approval or
                                            with the requirements of the Agreement and                               Disapproval of
                                            incorporates feedback of the Parties.                                    Final Training
                                                                                                                     Curriculum
39   260       Training   Data Collection   CDP will complete training of all CDP officers on           CDP          Search and             5/14/21
                          Training          Search and Seizure Data Collection.                                      Seizure Data
                                                                                                                     Collection Training
                                                                                                                     Sessions End
40   30        Training   Data Collection   The Parties and the Monitoring Team will review the         Parties,     Submission of          2/26/21
                          Training          First Draft CPOP Data Collection Training Curriculum        Monitoring   Feedback on First
                                            and provide written feedback, in-person feedback, or        Team         Draft Training
                                            both.                                                                    Curriculum
                        Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 10 of 17. PageID #: 7279


41   30     Training   Data Collection    CDP will incorporate feedback, as appropriate, and        CDP          Submission of          3/12/21
                       Training           provide the Parties and Monitoring Team with the Final                 Final Training
                                          CPOP Data Collection Training Curriculum.                              Curriculum
42   30     Training   Data Collection    The Monitor recommends approval or disapproval of         Monitoring   Filing of              3/26/21
                       Training           the Final CPOP Data Collection Training Curriculum.       Team         Memorandum to
                                          The determination will be based on the extent to which                 the Court re:
                                          the curriculum adequately complies with the                            Approval or
                                          requirements of the Agreement and incorporates                         Disapproval of
                                          feedback of the Parties.                                               Final Training
                                                                                                                 Curriculum
43   157,   Training   Data Collection    CDP will complete training of all CDP officers on         CDP          Problem-Oriented       5/28/21
     260               Training           Problem-Oriented Policing Data Collection.                             Policing Data
                                                                                                                 Collection Training
                                                                                                                 Sessions End
44   322-   Training   Supervisor         Newly promoted supervisors will receive supervisory       CDP          Supervisory           Ongoing
     325               Training           training sessions upon promotion.                                      Training Sessions
45   322-   Training   Supervisor In-     CDP submits the first draft of the 2022 Supervisor In-    CDP          Submission of First    9/17/21
     325               Service Training   Service Training Curriculum.                                           Draft Training
                                                                                                                 Curriculum
46   322-   Training   Supervisor In-     The Parties and Monitoring Team will review the first     Parties,     Submission of         10/22/21
     325               Service Training   draft of the 2022 Supervisor In-Service Training          Monitoring   Feedback on First
                                          Curriculum and provide written feedback, in-person        Team         Draft Training
                                          feedback, or both.                                                     Curriculum
47   322-   Training   Supervisor In-     CDP will incorporate feedback, as appropriate, and        CDP          Submission of          11/5/21
     325               Service Training   provide the parties and the Monitoring Team with the                   Final Training
                                          final draft of the 2022 Supervisor In-Service Training                 Curriculum
                                          Curriculum.
48   322-   Training   Supervisor In-     The Monitoring Team recommends approval or                Monitoring   Filing of             11/19/21
     325               Service Training   disapproval of the final 2022 Supervisor In-Service       Team         Memorandum to
                                          Training Curriculum.                                                   the Court re:
                                                                                                                 Approval or
                                                                                                                 Disapproval of the
                                                                                                                 Final Training
                                                                                                                 Curriculum
49   177-   Training   IA Manual          CDP submits the first draft of the IA Manual Training     CDP          Submission of First     4/9/21
     188               Training           Curriculum.                                                            Draft Training
                                                                                                                 Curriculum
50   177-   Training   IA Manual          The Parties and Monitoring Team will review the First     Parties,     Submission of          4/23/21
     188               Training           Draft Training Curriculum and provide written feedback,   Monitoring   Feedback on First
                                          in-person feedback, or both.                              Team         Draft Training
                                                                                                                 Curriculum
51   177-   Training   IA Manual          CDP will incorporate feedback, as appropriate, and        CDP          Submission of           5/7/21
     188               Training           provide the Parties and Monitoring Team with the Final                 Final Training
                                          Training Curriculum.                                                   Curriculum
                             Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 11 of 17. PageID #: 7280


52   177-   Training        IA Manual          The Monitor recommends approval or disapproval of           Monitoring   Filing of                 5/21/21
     188                    Training           the Final Training Curriculum. The determination will be    Team         Memorandum to
                                               based on the extent to which the curriculum adequately                   the Court re:
                                               complies with the requirements of the Agreement and                      Approval or
                                               incorporates feedback of the Parties.                                    Disapproval of
                                                                                                                        Final Training
                                                                                                                        Curriculum
53   177-   Training        IA Manual          CDP will complete training of all members assigned to       CDP          IA Manual Training        6/11/21
     188                    Training           the Internal Affairs Unit on the IA Manual.                              Ends
54   181    Training        Internal Affairs   CDP will contract with an outside entity and Internal       CDP          Contract Outside        11/1/2021
                            Training           Affairs investigators will complete annual training                      Entity and
                                               related to conducting misconduct investigations that is                  Complete Training
                                               adequate in quality, quantity, type and scope.                           Sessions
55   300-   Recruitment &   General            CDP will document suggestions made by the                   CDP          Quarterly emails         Ongoing
     311    Hiring                             Commission and other partner agencies/stakeholders                       with suggestions of
                                               and highlight those that are implemented through                         CPC any other
                                               quarterly emails.                                                        agencies/
                                                                                                                        stakeholders
56   300-   Recruitment &   General            CDP will submit an annual report of recruiting activities   CDP          Submission of              3/1/22
     311    Hiring                             and outcomes (2021).                                                     annual report of
                                                                                                                        recruiting activities
                                                                                                                        and outcomes
57   145    Crisis          Specialized CIT    CDP will select appropriate officers for enhanced           CDP          Selection of CIT          3/26/21
            Intervention    Officers           specialized training in CIT.                                             officers
58   145    Crisis          Specialized CIT    Selected Specialized CIT Officers will receive              CDP          Training Sessions         4/26/21
            Intervention    Officers           enhanced specialized training in CIT.                                                              7/19/21
                                                                                                                                                 10/18/21
59   144    Crisis          Dispatchers and    Dispatch and Dispatch Supervisors will receive Crisis       CDP, MHRAC   Training Sessions        Ongoing
            Intervention    Supervisors        Intervention Training.
60   135    Crisis          Annual Report      MHRAC and CDP will submit an annual report to the           CDP          Annual Report             2/15/22
            Intervention                       Public, Parties, and Monitor for 2021.
61   312-   Performance     Policy             CDP revises the Second Draft of the Performance             CDP          Submission of              3/5/21
     316    Evaluations                        Evaluation Policy to take into consideration and                         Final Draft
                                               incorporate the feedback and expectations of the
                                               Parties, where appropriate. In consultation with the
                                               Parties, CDP submits a Final Draft including a revised
                                               Performance Evaluation.
                            Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 12 of 17. PageID #: 7281


62   312-   Performance    Policy          The Monitor recommends approval or disapproval of            Monitoring   Filing of            4/2/21
     316    Evaluations                    the Final Draft of the Performance Evaluation policy,        Team         Memorandum to
                                           either in whole or in part. The determination will be                     the Court re:
                                           based on the extent to which the plan adequately                          Approval or
                                           complies with the requirements of the Agreement,                          Disapproval of
                                           incorporates feedback of the Parties, and reflects the                    Final Draft
                                           values and specific input of community and Division
                                           stakeholders.
63   326-   Officer        Policy          CDP revises the Second Draft of the Officer                  CDP          Submission of       3/26/21
     336    Intervention                   Intervention Program to take into consideration and                       Second Draft
            Program                        incorporate the feedback and expectations of the
                                           Parties, where appropriate. In consultation with the
                                           Parties, CDP submits a Final Draft.
64   326-   Officer        Policy          The Monitor recommends approval or disapproval of            Monitoring   Filing of           4/23/21
     336    Intervention                   the Final Draft of the Officer Intervention Program          Team         Memorandum to
            Program                        policy, either in whole or in part. The determination will                the Court re:
                                           be based on the extent to which the policy adequately                     Approval or
                                           complies with the requirements of the Agreement,                          Disapproval of
                                           incorporates feedback of the Parties, and reflects the                    Final Draft
                                           values and specific input of community and Division
                                           stakeholders.
65   317-   Promotions     General         The Monitor, DOJ, and the City will begin collaboration      Monitoring   Collaboration of    3/15/21
     318                                   on the process of developing and implementing fair and       Team, DOJ,   Promotion Process
                                           consistent promotion practices that comport with the         City
                                           requirements of the Settlement Agreement.
66   347    Policies       Policy Review   CDP will review and revise approved policies related to      CDP          Review and          Ongoing
                                           the Settlement Agreement to ensure that the policies                      Revision of         Monthly
                                           provide effective direction to CDP personnel and                          approved policies
                                           remain consistent with the Agreement and current law.
67   347    Policies       Policy Review   The Monitor recommends approval or disapproval of            Monitoring   Filing of           Ongoing
                                           the Final Drafts of the revised policies, either in whole    Team         Memorandum to       Monthly
                                           or in part. The determination will be based on the                        the Court re:
                                           extent to which the policies adequately comply with the                   Approval or
                                           requirements of the Agreement, incorporate feedback                       Disapproval of
                                           of the Parties, and reflect the values and specific input                 Final Drafts
                                           of community and Division stakeholders.
                                Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 13 of 17. PageID #: 7282


68   93-      Accountability   Administrative     The Parties, Monitor, CDP and City will convene              City (including   Monthly               Ongoing
     100,                      Review             monthly Administrative meetings to review data and           OPS and           Administrative
     160-                      Processes          information about the status of CDP’s administrative         PRB), CDP,        Meetings
     175,                                         investigations and internal review processes, including      Department of
     176-                                         but not limited to use of force investigations, officer      Justice,
     249,                                         misconduct investigations, the imposition of officer         Monitoring
     322-                                         discipline, the resolution of civilian complaints, and       Team
     325                                          other administrative reviews of officer performance
                                                  captured in Blue Team/IAPro.
69   243      Accountability   Administrative     CDP will track the number of instances in which the          CDP               Track data            Ongoing
                               Review Process     Chief or the Director of Public Safety, rejects, in whole
                                                  or in part, PRB’s recommended disposition.
70   244      Accountability   Administrative     The monitor will review data and assess whether the          Monitoring        Annual review of      Ongoing
                               Review Process     PRB is achieving its mission.                                Team              PRB data
71   199      Accountability   OPS (Budget)       OPS and/or the City will submit to the Monitor OPS'          OPS/City          Submission of          11/5/21
                                                  proposed budget for the 2022 budget year.                                      Proposed Budget

72   199      Accountability   OPS (Budget)       The Monitor will analyze the budget and advise the           Monitoring        Written Submission    11/19/21
                                                  Parties and Court as to whether it is sufficient under the   Team              re: Sufficiency of
                                                  terms of the Consent Decree.                                                   Budge
73   201,     Accountability   OPS                The City, CDP, OPS and any other involved                    City, CDP,        Implementation of     Ongoing
     203,                      (Awareness)        stakeholders will implement the OPS Awareness Plan           OPS               Plan Begins
     205,                                         according to the deadlines set forth in the Plan. The
     209                                          deadlines outlined there will be incorporated into this
                                                  Monitoring Plan by reference and subsequent
                                                  Monitoring Plans expressly.
74   195-96   Accountability   OPS (Training)     OPS will provide training for its staff that will meet the   OPS               Training Sessions     Ongoing
                                                  requirements of the Settlement Agreement.
75   215      Accountability   OPS (Annual        The OPS will create a final annual report for publication    OPS               Final Annual            3/5/22
                               Report)            and distribution to the Parties, CDP, Monitoring Team,                         Report
                                                  CPC, and any other stakeholders.
76   230-     Accountability   Police Review      PRB and/or the City will submit to the Monitor PRB’s         PRB/City          Submission of          11/5/21
     39,                       Board (General)    proposed budget for the 2022 budget year.                                      Proposed Budget
     244                                                                                                                         for 2022 to Monitor
77   230-     Accountability   Police Review      The Monitor will analyze the budget and advise the           Monitoring        Written Submission    11/19/21
     39,                       Board (General)    Parties and Court as to whether it is sufficient under the   Team              re: Sufficiency of
     244                                          terms of the Consent Decree.                                                   Budget
78   233      Accountability   Police Review      PRB will provide training for its members that will meet     PRB               Training Sessions     Ongoing
                               Board (Training)   the requirements of the Settlement Agreement.
                              Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 14 of 17. PageID #: 7283


79   268      Transparency   General            CDP's identified personnel will post its current policies     CDP             Posting of Current    Ongoing
                                                and procedures, training plans, community policing                            Information and
                                                initiatives, community meeting schedules, budgets,                            Documents on
                                                internal audit reports, revisions, changes, updates, or                       Website
                                                new information and documents as they are approved
                                                to take effect. This includes all materials submitted to
                                                the Court by the Monitor as part of this Monitoring Plan.
                                                The manner of posting on the website will seek to make
                                                all information and documentation accessible, clear,
                                                and readily identifiable. All materials will be posted
                                                within 10 business days of their completion or filing.
80   250-56   Transparency   Police Inspector   The City will submit to the Monitor and Department of         IG/City         Submission of          11/5/21
                             General            Justice the Police Inspector General's proposed budget                        Proposed Budget
                                                for the 2022 budget year.                                                     for 2022 to Monitor

81   250-56   Transparency   Police Inspector   The Monitor and Department of Justice will analyze the        Monitoring      Written Submission    11/19/21
                             General            budget and advise the Parties and Court as to whether         Team,           re: Sufficiency of
                                                it is sufficient under the terms of the Consent Decree.       Department of   Budget
                                                                                                              Justice
82   22       Transparency   CPC                The CPC and/or the City will submit to the Monitor            CPC/City        Submission of          11/5/21
                                                CPC’s proposed budget for the 2022 budget year.                               Proposed Budget
                                                                                                                              for 2022
83   22       Transparency   CPC                The Monitor and Department of Justice will analyze the        Monitoring      Written Submission    11/19/21
                                                budget and advise the Parties and Court as to whether         Team,           re: Sufficiency of
                                                it is sufficient under the terms of the Consent Decree.       Department of   Budget
                                                                                                              Justice
84   259      Data           General            The DACC ensures maintenance of a reliable and                DACC            Track data            Ongoing
              Collection &                      accurate electronic system to track data from force
              Analysis                          related documents, vehicle stops, investigatory stops,
                                                and searches.
85   264      Data           General            CDP will conduct an assessment and issue a report             DACC            Report                  3/5/22
              Collection &                      summarizing its 2021 investigatory stop, search, and
              Analysis                          arrest data. The report will identify significant trends in
                                                compliance with the Fourth Amendment of the
                                                Constitution, identify which practices are most effective
                                                and efficient in increasing public safety and community
                                                confidence in CDP, and the steps taken to correct
                                                problems and build on successes.
                              Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 15 of 17. PageID #: 7284


86   265      Data           General           CDP will conduct an assessment and issue a report of         DACC            Report               3/5/22
              Collection &                     all activities, including use of force, arrests, motor
              Analysis                         vehicle and investigatory stops, and misconduct
                                               complaints alleging discrimination, to determine
                                               whether CDP’s activities are applied or administered in
                                               a way that discriminates against individuals on the
                                               basis of race, ethnicity, gender, disability, sexual
                                               orientation, or gender identity. This report will be based
                                               on data the City is obligated to collect, and is not an
                                               independent data collection requirement. CDP’s report
                                               will identify which practices are most effective and
                                               efficient in increasing public safety and community
                                               confidence in CDP, and identify steps taken to correct
                                               problems and build on successes.
87   266      Data           General           CDP, working with the FRB, will analyze the prior            DACC            Report               3/5/22
              Collection &                     year’s force data, including the force-related data listed
              Analysis                         above, to determine trends; identify and correct
                                               deficiencies revealed by this analysis; and document its
                                               findings in a public report.
88   n/a      Compliance &   Monthly Parties   The Parties, CDP, and Monitoring Team will continue to       City, CDP,      Ongoing Monthly     Ongoing
              Outcome        / Monitoring      meet not less than once a month, to discuss the current      Department of   Compliance Status
              Assessments    Team              status of Consent Decree progress and compliance             Justice,        Meetings
                             Compliance        and discuss any issues related to the full and effective     Monitoring
                             Status Meeting    implementation of the Decree’s requirements.                 Team
89   375-76   Compliance &   Semiannual        The Monitoring Team will provide a copy of the Ninth         Monitoring      Submission of        1/7/21
              Outcome        Monitoring        Semiannual Report to the Parties in draft form.              Team            Draft Report to
              Assessments    Reports                                                                                        Parties
90   375-76   Compliance &   Semiannual        The Parties will informally comment on the Draft             City,           Submission of       1/29/21
              Outcome        Monitoring        Report.                                                      Department of   Informal
              Assessments    Reports                                                                        Justice         Comments on Draft
                                                                                                                            Report
91   375-76   Compliance &   Semiannual        The Monitor will consider the Parties' responses and         Monitoring      Filing of Final     2/24/21
              Outcome        Monitoring        make appropriate changes, if any, before filing the          Team            Report with Court
              Assessments    Reports           report with the Court and issuing and report publicly.
92   387      Compliance &   City Status       The City will file its tenth status report with the Court,   City            Submission of        3/5/21
              Outcome        Reports           providing a copy to the Department of Justice and the                        Tenth Status
              Assessments                      Monitor.                                                                     Report
93   375-76   Compliance &   Semiannual        The Monitoring Team will provide a copy of the Tenth         Monitoring      Submission of       7/19/21
              Outcome        Monitoring        Semiannual Report to the Parties in draft form.              Team            Draft Report to
              Assessments    Reports                                                                                        Parties
94   375-76   Compliance &   Semiannual        The Parties will informally comment on the Draft             City,           Submission of        8/2/21
              Outcome        Monitoring        Report.                                                      Department of   Informal
              Assessments    Reports                                                                        Justice         Comments on Draft
                                                                                                                            Report
                               Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 16 of 17. PageID #: 7285


95    375-76   Compliance &   Semiannual     The Monitor will consider the Parties' responses and         Monitoring      Filing of Final          8/9/21
               Outcome        Monitoring     make appropriate changes, if any, before filing the          Team            Report with Court
               Assessments    Reports        report with the Court and issuing and report publicly.
96    387      Compliance &   City Status    The City will file its Eleventh status report with the       City            Submission of           9/20/21
               Outcome        Reports        Court, providing a copy to the Department of Justice                         Eleventh Status
               Assessments                   and the Monitor.                                                             Report
97    45-109   Compliance &   Systemic       The Monitoring Team will identify and share any cases        Monitoring      Debrief with Parties   Ongoing
               Outcome        Assessments    that cause concern and discuss with CDP at regular           Team
               Assessments                   monthly meeting.
98     45-     Compliance &   Systemic       The Monitoring Team will conduct an in-depth review of       Monitoring      Review Conducted       Ongoing
      109      Outcome        Assessments    a random, statistically-significant sample of applications   Team
               Assessments                   of force by CDP officers.
99    45-109   Compliance &   Systemic       The Monitoring Team will provide a copy of the Use of        Monitoring      Submission of          04/16/21
               Outcome        Assessments    Force Report in draft form.                                  Team            Draft Report to
               Assessment                                                                                                 Parties
100   45-109   Compliance &   Systemic       The Parties will informally comment on the Use of            City,           Submission of           4/30/21
               Outcome        Assessments    Force Draft Report.                                          Department of   Informal
               Assessment                                                                                 Justice         Comments on Draft
                                                                                                                          Report
101   45-109   Compliance &   Systemic       The Monitor will consider the Parties' responses and         Monitoring      Filing of Final          5/7/21
               Outcome        Assessments    make appropriate changes, if any, before filing the Use      Team            Report with Court
               Assessment                    of Force Report with the Court and issuing the report
                                             publicly.
102   193-     Compliance &   Systemic       The Monitoring Team will conduct a review of                 Monitoring      Review conducted       2/15/21-
      239,     Outcome        Assessments    OPS/PRB case investigations.                                 Team                                    4/30/21
      240-     Assessment
      43,
      245-47
103   193-     Compliance &   Systemic       The Monitoring Team will provide a copy of the               Monitoring      Submission of           6/11/21
      239,     Outcome        Assessments    OPS/PRB Case Report in draft form.                           Team            Draft Report to
      240-     Assessment                                                                                                 Parties
      43,
      245-47
104   193-     Compliance &   Systemic       The Parties will informally comment on the OPS/PRB           City,           Submission of           6/25/21
      239,     Outcome        Assessments    Case Draft Report.                                           Department of   Informal
      240-     Assessment                                                                                 Justice         Comments on Draft
      43,                                                                                                                 Report
      245-47
105   193-     Compliance &   Systemic       The Monitor will consider the Parties' responses and         Monitoring      Filing of Final          7/2/21
      239,     Outcome        Assessments    make appropriate changes, if any, before filing the          Team            Report with Court
      240-     Assessment                    OPS/PRB Case Report with the Court and issuing the
      43,                                    report publicly.
      245-47
                            Case: 1:15-cv-01046-SO Doc #: 343 Filed: 02/18/21 17 of 17. PageID #: 7286


106   n/a   Compliance &   Updated 2021      The City will submit to the Court the Updated 2021       City            Filing of Updated     8/27/21
            Outcome        Monitoring Plan   Monitoring Plan upon approval of the Plan by the                         2021 Monitoring
            Assessments                      United States and the Monitoring Team.                                   Plan with the Court
107   n/a   Compliance &   2022 Monitoring   CDP and the City will provide a Draft 2022 Monitoring    City            Submission of the      1/8/22
            Outcome        Plan              Plan to the Monitor, DOJ, and the CPC.                                   Draft 2022
            Assessments                                                                                               Monitoring Plan
108   n/a   Compliance &   2022 Monitoring   The Monitor, DOJ, and CPC will provide comments and      Monitoring      Submission of         1/22/22
            Outcome        Plan              feedback on the Draft 2022 Monitoring Plan.              Team,           Feedback on the
            Assessments                                                                               Department of   Draft 2022
                                                                                                      Justice, CPC    Monitoring Plan
109   n/a   Compliance &   2022 Monitoring   The City will submit to the Court the Final Monitoring   City            Filing of the 2022     2/5/22
            Outcome        Plan              Plan for 2022.                                                           Monitoring Plan
            Assessments                                                                                               with the Court
